PER CURIAM.
The appellant, defendant in the trial court, appeals an order granting a new trial. The action was for personal injuries alleged to have been caused by the negligence of defendant’s employee acting in the scope of his employment. The jury returned a verdict for the defendant and the trial judge granted plaintiff’s motion for a new trial.
The grounds set forth in the order granting the new trial are: (1) the verdict is *201contrary to the manifest weight of the evidence; (2) the verdict shows that the jury misunderstood the legal effect of the evidence; (3) the verdict upon the evidence presented shocked the judicial conscience of the court. The appellant has failed to demonstrate an abuse of discretion under the rule announced in Cloud v. Fallis, Fla. 1959, 110 So.2d 669, and applied in Bennett v. Jacksonville Expressway Authority, Fla.1961, 131 So.2d 740.
Affirmed.